DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment received August 15, 2022.  Claims 1, 3-5, 13, and 14 were amended.  Claims 2 and 6 are canceled claims.  Claim 18 was added.  Claims 1, 3-5, and 7-18 are pending.
The rejection of claims 1-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the office action mailed May 17, 2022 is withdrawn due to the amendment and response filed on August 15, 2022.
The rejection of claims 2 and 6 under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2015/102118 A1 or family equivalent US 2015/0236274 A1) is withdrawn due to the cancellation of claims 2 and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2015/102118 A1 or family equivalent US 2015/0236274 A1; note that citations below are directed to the US document).
Regarding compounds of instant claims 1, 3-5 and 18, Hatakeyama et al. discloses compounds of formula (1) (see par. 13), which may be an oligomer such as a dimer or trimer (see par. 23, 74) of the formula (1):

    PNG
    media_image1.png
    146
    236
    media_image1.png
    Greyscale
.
The Y1 heteroatom may be selected as boron (see par. 20) and the X1 and X2 heteroatoms are independently O or N-R among others (see par. 21, 56).  Substituent groups are taught at least at par. 25, 29, 63-69.  Dimer-type compound cores representative of the core of formula (1) are set forth (see cores of compound 1-422, page 5, and 1-24 on page 17).  While the same substituents diphenylamine, carbazole or aryloxy, respectively as the instant compounds’ corresponding instant Z1 and Z2 groups, are not set forth in example compounds the same as applicant’s claimed compounds, the definition of Hatakeyama et al. general formula (1) compounds encompasses substituents the same as instant Z1 and/or Z2 groups (see par. 25, 29 and substituents within shown example compounds of par. 33 and par. 34).  While Hatakeyama et al. does not appear to show an example compound the same as claimed compounds with specific instant Z1 and Z2 substitution groups, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds within the definition of a formula (1) taught by Hatakeyama et al. with substituents the same as instant Z1 and Z2 groups and to have arrived at compounds the same as compounds that are claimed.  One would have expected to achieve functional formula (1) compounds within the disclosure of Hatakeyama et al. with a predictable result and a reasonable expectation of success.
	With respect to claims 7-9, 11, and 12, the formula (1) compounds may be used as material for a light emitting layer of an organic electroluminescent element (see par. 39).
	With respect to a composition of instant claims 10 and 12, light emitting layer material may further include host material (see par. 118-119) and the layer may be formed from a liquid (solvent) solution (see par. 261) in a spin coating process.
	With respect to claim 13, an anthracene material “BH1” may be used in the light emitting layer of a device (see par. 548-551):

    PNG
    media_image2.png
    136
    234
    media_image2.png
    Greyscale
.
	With respect to claim 14, boron and oxygen derivatives of instant formula (5) in addition to compounds reading upon instant formula (1) are taught (see at least compound 1-1 of par. 78).   It would have been obvious to include a compound the same as an instant formula (5) compound in the light emitting layer, because per MPEP 2144.06, “"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) .”
 	With respect to instant claim 15, a further electron transport layer and/or electron injecting layer, which may have a further material per instant claim 16 is taught (see claims 14 and 15 on page 198).
	With respect to instant claim 17, a display apparatus is taught (see claim 16 on page 198).

Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive. 
Applicant argues the office does not provide a reason one of ordinary skill in the art would have any reason or motivation to select particular substituents out of myriads of options provided by Hatakeyama’s general formula (1) to arrive at the claimed compounds.  The office maintains Hatakeyama’s general formula (1) is defined to encompass variables and groups the same as claimed compounds.  The Hatakeyama reference is relevant for all that it contains and is not limited to only preferred or exemplified embodiments.  Per MPEP 2123, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Applicant argues the case of obviousness is overcome by surprising and unexpected results.  In response, the office notes that Comparative compound 2 (per Hatakeyama “1-422”) of the instant specification is described as having inferior results compared to compound 1-9, but the teachings of Hatakeyama are not limited to only compound “1-422” and the claims are not limited solely to compound 1-9 (or the other very specific compounds of the table such as 1-31 and 1-2001).   “Inventive” compound 1-9 comprises very specific instant A, B, C, D, X1 to X4, R2, R1, Z1 and Z2 groups whereas the instant claims have additional and broader definitions of groups, which are also among the teachings of Hatakeyama.  The examples relied on by applicant as evidence of unexpected results do not provide an adequate basis to support a conclusion that other embodiments falling within the scope of the claims will behave in the same manner, and therefore, the evidence is not persuasive of nonobviousness because it is not commensurate in scope with the claims.  (See In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).)
 Applicant refers to attached additional data in “Additional Experimental Reports 1 and 2”, but it is unclear how the data was obtained or if it is from a printed publication.  The additional experimental evidence is not in the form of a signed declaration.  Per MPEP 716.01 (c):  “Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)” and “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor”.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786